            Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 1 of 21




 1   MARK J. BOURASSA, ESQ.
     Nevada Bar No. 7999
 2   JENNIFER A. FORNETTI, ESQ.
 3
     Nevada Bar No 7644
     THE BOURASSA LAW GROUP
 4   2350 W. Charleston Blvd., #100
     Las Vegas, Nevada 89102
 5
     Tel: (702) 851-2180
 6   Fax: (702) 851-2189
     Email: mbourassa@blgwins.com
 7           jfornetti@blgwins.com
     Attorneys for Plaintiff
 8

 9
                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10
      BRYAN KHALILIRAD, on behalf of
11
      himself and all others similarly situated,
12                                                      Case No.:
                                     Plaintiff,
13                                                      CLASS ACTION COMPLAINT
      v.
14                                                      JURY TRIAL DEMANDED
      MGM RESORTS INTERNATIONAL,
15
                                     Defendant.
16

17          Plaintiff Bryan Khalilirad (“Plaintiff”), on behalf of himself and all others similarly

18   situated, brings this class action lawsuit against MGM Resorts International (“MGM” or

19   “Defendant”), and alleges based upon personal information and belief and the investigation of his

20   counsel as follows:

21                                           INTRODUCTION

22          1.      Bryan Khalilirad, individually and on behalf of all others similarly situated, brings

23   this class action on behalf of persons who have suffered, and continue to suffer, financial losses

24   and increased data security risks that are a direct result of Defendant’s egregious failure to

25   safeguard their customers’ highly sensitive personally identifiable information (“PII”), including,

26   but not limited to, names, mailing addresses, phone numbers, and other personal data.

27          2.      Specifically, “[o]n or about July 7, 2019, an individual accessed MGM Resorts

28   International’s computer network system without permission. The individual downloaded partial




                                         CLASS ACTION COMPLAINT- 1
            Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 2 of 21




 1   customer data from MGM’s computer systems, then posted and disclosed part of the data on a
 2   closed internet forum” (the “MGM Data Breach”).
 3             3.   Despite the fact that the threat of a data breach has been a well-known risk to
 4   Defendant, Defendant failed to take reasonable steps to adequately protect the ultra-sensitive,
 5   highly sought after PII of more than 200 million MGM customers. Plaintiff and the Class are now
 6   left to deal with the direct consequences of Defendant’s failures.
 7             4.   The data breach was the inevitable result of Defendant’s lax approach to the
 8   security of consumers’ PII, an approach characterized by neglect, incompetence, and an
 9   overarching desire to minimize costs.
10             5.   Defendant’s actions have left MGM customers’ PII exposed and accessible to
11   hackers. Consequently, Plaintiff and the Class have incurred, and will continue to incur,
12   significant damages in taking protective measures to reduce risk of identity theft and other
13   fraudulent activity, among other things.
14             6.   Plaintiff seeks to recover the costs that he and others similarly situated have been
15   forced to bear as a direct result of Defendant’s data breach and to obtain appropriate equitable
16   relief to mitigate future harm that is certain to occur in light of the unprecedented scope of this
17   breach.
18                                                PARTIES
19             7.   Plaintiff Bryan Khalilirad is a citizen of the State of California. During the Class
20   Period, Plaintiff has been a member of MGM’s M life Rewards program for approximately three
21   years and has provided MGM his PII. Further, he has made hotel reservations and stayed at MGM
22   properties approximately three times since 2017 and has also used MGM’s online gaming service.
23   As a result of Defendant’s actions, Plaintiff will be subject to a substantial risk for identify theft
24   due to Defendant’s data breach.
25             8.   Defendant MGM Resorts International is a publicly traded corporation with a
26   principal place of business at 3600 Las Vegas Blvd, South Las Vegas, NV 89109. MGM is a
27   citizen of Delaware and Nevada.
28   ///




                                          CLASS ACTION COMPLAINT- 2
            Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 3 of 21




 1                                    JURISDICTION AND VENUE
 2           9.      This Court has subject matter jurisdiction over this case pursuant to the Class
 3   Action Fairness Act, 28 U.S.C. § 1332(d). The aggregated claims of the individual class members
 4   exceed the sum or value of $5,000,000 exclusive of interest and costs; there are more than 100
 5   putative class members (defined below); and minimal diversity exists because the majority of
 6   putative class members are citizens of a different state than Defendant.
 7           10.     This Court has personal jurisdiction over Defendant MGM as it maintains its
 8   principal headquarters in Nevada, is registered to conduct business in Nevada, regularly conducts
 9   business in Nevada, and has sufficient minimum contacts in Nevada. Defendant intentionally
10   avails itself of this jurisdiction by conducting MGM’s corporate operations here and promoting,
11   selling, and marketing MGM’s services to resident Nevada consumers and entities.
12           11.     Venue is proper in this District under 28 U.S.C. §1391(a) because MGM’s
13   principal place of business is in Nevada and a substantial part of the events, acts, and omissions
14   giving rise to the claims of the Plaintiff occurred in this District.
15                                      FACTUAL ALLEGATIONS
16   Background
17           12.     Founded in 1986 as MGM Grand, Inc., MGM today “is an S&P 500® global
18   entertainment company with national and international locations featuring best-in-class hotels and
19   casinos, state-of-the-art meetings and conference spaces, incredible live and theatrical
20   entertainment experiences, and an extensive array of restaurant, nightlife and retail offerings.”1
21           13.     During the Class Period, MGM collected PII directly and indirectly from
22   consumers and collected and maintained a substantial and diverse amount of PII.2
23

24           1
               MGM, About MGM Resorts, https://www.mgmresorts.com/en/company.html (last
25   accessed April 23, 2020).
            2
               MGM, Privacy Policy, https://www.mgmresorts.com/en/privacy-policy.html (“A.
26
     Personal Information. When you visit, use, and/or access MGM Resorts or MGM Online
     Services, you may provide us with (and/or we may collect) information by which you can be
27
     personally identified including your name, date of birth, postal address, e-mail address, and
28
     telephone number, and videos, recordings, and images of you (“Personal Information”). We may
     also obtain Personal Information from third parties.”) (last accessed April 23, 2020).



                                           CLASS ACTION COMPLAINT- 3
            Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 4 of 21




 1   Plaintiff and the Class Relied on MGM to Adequately Protect Their Sensitive Information
 2          14.     Defendant has a well-established and clear legal duty to act reasonably to protect
 3   PII they collect and possess from exposure to unauthorized third parties.
 4          15.     When Plaintiff and the Class provided Defendant with their most sensitive
 5   information, or when Defendant received such information in some other manner, Plaintiff and
 6   the Class reasonably expected that such information would be stored by Defendant in a safe and
 7   confidential manner, using all reasonable safeguards and protections.
 8   The MGM Data Breach
 9          16.     On or about September 5, 2019, MGM notified affected customers and various
10   governmental agencies that “[o]n or about July 7, 2019, an individual accessed MGM Resorts
11   International’s computer network system without permission. The individual downloaded partial
12   customer data from MGM’s computer systems, then posted and disclosed part of the data on a
13   closed internet forum.”
14          17.     Publicly available information indicates more than 200 million MGM customers
15   may have had their PII compromised in the MGM Data Breach. As recently as February 19, 2020,
16   ZDNet revealed that the PII of more than 10.6 million MGM hotel guests had been posted to a
17   popular internet hacking forum.
18          18.     The information obtained by the hackers includes the affected individuals’ first
19   and last names, home addresses, telephone numbers, and other personal data.
20          19.     According to the cybersecurity firm KELA, the hackers were distributing the PII
21   in hacking forums by at least July 13, 2019.3
22          20.     Below is a screenshot of one post, written in Russian and identifying MGM by
23   name, listing the stolen information.
24

25

26          3
              See Catalin Cimpanu, ZDNet, Exclusive: Details of 10.6 million MGM hotel guests
27
     posted on a hacking forum (Feb. 19, 2020), https://www.zdnet.com/article/exclusive-details-of-
     10-6-million-of-mgm-hotel-guests-posted-on-a-hacking-forum/ (last accessed April 23, 2020).
28




                                         CLASS ACTION COMPLAINT- 4
            Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 5 of 21




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
     In English, the post reads:
11
            10.6 million records out of a database of 200+million.
12
            Contains fields: name\e-mail\birthdate\telephone\address.
13
            No passwords and not all lines are filled with all data.
14
            Year and link reference to news about the leak not found.
15
            I am spreading for informational purposes.
16
            21.     According to ZDNet, the above “data dump” contains the PII of 10,683,188 MGM
17
     customers. Below is a screenshot of the file containing the stolen information.
18

19

20

21

22

23

24

25

26

27

28




                                        CLASS ACTION COMPLAINT- 5
            Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 6 of 21




 1          22.     Another leading cybersecurity expert confirmed the MGM Data Breach
 2   compromised 3,081,321 unique email addresses stemming back to 2017.4
 3          23.     Despite hackers identifying it by name as early as July 13, 2019, MGM claims it
 4   did not determine which customers were affected until August 9, 2019.
 5          24.     Then, once making this determination, MGM waited until at least August 22,
 6   2019, to notify the customers whose Personally Identifiable Information was compromised in the
 7   MGM Data Breach.5
 8          25.     To date, MGM has not explained why it took more than a month to discover and
 9   determine what information was compromised or why it took another two weeks after that
10   determination to notify its affected customers.
11          26.     The breadth of data compromised in the MGM Data Breach makes the information
12   particularly valuable to thieves and leaves MGM’s customers especially vulnerable to identity
13   theft, tax fraud, credit and bank fraud, and more.
14
     Plaintiff and the Class Have Been, Are Currently Being, and Will Be Harmed by the Data
15   Breach

16
            27.      Plaintiff is a member of MGM’s M life Rewards program. MGM launched the M

17
     life Rewards program on January 11, 2011 to “allow[ ] members to not only accumulate rewards

18
     on gambling, but also their total resort stay.”6

19
            28.     Since at least October 2, 2017, MGM’s website has disclosed that “[b]y enrolling

20
     in the M life Rewards Program and/or using your Card, members consent to the terms of the

21
     MGM Privacy Policy and the sharing of their personal information among all casinos, resorts,

22

23

24          4
               HIBP, Troy Hunt, Pwned websites,
     https://haveibeenpwned.com/PwnedWebsites#MindJolt (last accessed April 23, 2020).
25
             5
               Vegas Message Board, Data breach at MGM Resorts in July 2019?,
26   https://www.vegasmessageboard.com/forums/index.php?threads/data-breach-at-mgm-resorts-in-
     july-2019.165346/ (last accessed April 23, 2020).
27           6
               Amanda Finnegan, Las Vegas Sun, MGM Resorts launches M Life rewards program,
28
     will track nongaming spending, https://lasvegassun.com/news/2011/jan/11/mgm-resorts-
     launches-m-life-rewards-program-will-t/ (last accessed April 23, 2020).



                                          CLASS ACTION COMPLAINT- 6
            Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 7 of 21




 1   and properties of MGM Resorts International.7 At that time, MGM’s August 7, 2017 Privacy
 2   Policy defined Personal to include customers’ “ name, date of birth, postal address, e-mail
 3   address, and telephone number, and videos, recordings, and images of you.”8 The August 7, 2017
 4   Privacy Policy further disclosed that MGM might also collect “information about the vehicle you
 5   park including an image of the vehicle, the vehicle's make, model, and license plate number[,]”
 6   “information about your purchases, reservations, and gaming activity,” “credit or debit card
 7   number, financial account number, biometrics, driver’s license number, government-issued
 8   identification card number, social security number, passport number, or naturalization number[,]”
 9   among other information.9
10          29.     MGM collects even more information about its customers and M life Reward
11   program members today, including their “name, e-mail address, postal mail address, telephone
12   number, date of birth, credit card number, passport number, driver’s license number, bank account
13   number, social security number; legally protected characteristics including gender, race, and
14   sexual orientation; commercial information including your gaming, entertainment, travel, dining,
15   lodging, and business transactions; audio, visual, and biometric-related information including
16   facial recognition information; professional or employment information.”10
17          30.     Plaintiff is aware of providing at least the following information to MGM as part
18   of his membership in MGM’s M life Rewards program: first name, last name, email address,
19   password, telephone number, date of birth, home address, and security question answer. In turn,
20

21

22          7
                Internet Archive Wayback Machine, MGM Resorts M life Rewards,
23   https://web.archive.org/web/20171002095927/https://www.mgmresorts.com/en/mlife-rewards-
     program/program-rules.html (archived on Oct. 2, 2017) (last accessed April 23, 2020).
24           8
                Internet Archive Wayback Machine, MGM Resorts Privacy Policy,
     https://web.archive.org/web/20170927220503/https://www.mgmresorts.com/en/privacy-
25
     policy.html (archived on Sept. 10, 2017) (last accessed Feb. 27, 2020).
             9
26             Id.
             10
27
                 MGM, Privacy Policy, https://www.mgmresorts.com/en/privacy-policy.html
     (effective Jan. 1, 2020) (last accessed April 23, 2020).
28




                                        CLASS ACTION COMPLAINT- 7
            Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 8 of 21




 1   when Plaintiff made reservations at MGM locations, he would sign into his M life Rewards
 2   program account, which would populate the reservation fields with his Personal Information.
 3          31.     According to MGM’s notice of the MGM Data Breach, at minimum, Plaintiff’s
 4   “First Name, Last Name, and Driver’s License Number” were compromised in the MGM Data
 5   Breach.
 6          32.     The data breach has inflicted immediate, hard costs on Plaintiff and members of
 7   the Class.
 8          33.     Defendant failed to follow industry standards and failed to effectively monitor
 9   their security systems to ensure the safety of customer information. Defendant’s substandard
10   security protocols and failure to adequately monitor for unauthorized intrusion caused Plaintiff
11   and the Class’s PII to be compromised for years without detection by Defendant.
12          34.     Plaintiff and the Class have incurred, and will continue to incur, substantial
13   damage because of Defendant’s failures to meet reasonable standards of data security.
14          35.     As a result of the Defendant’s data breach, Plaintiff and the Class are required to
15   cancel payment cards, change or close accounts, investigate fraudulent activity, and take other
16   steps to protect themselves in an effort to reduce the risk of future, but certainly impending,
17   identity theft, loan fraud, and other fraudulent transactions.
18          36.     Sensitive personal and financial information, like the information compromised in
19   this breach, is extremely valuable.      Criminals have gained access to complete profiles of
20   individuals’ personal and financial information. They can now use this data to steal the identities
21   of the consumers whose information has been compromised or sell it to others who plan to do so.
22   In this manner, unauthorized third parties can assume the stolen identities (or create entirely new
23   identities from scratch) to make transactions or purchases, open credit or bank accounts, apply
24   for loans, forge checks, commit immigration fraud, obtain a driver’s license in the member’s or
25   customer’s name, obtain government benefits, or file a fraudulent tax return. A report by the
26

27

28




                                          CLASS ACTION COMPLAINT- 8
            Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 9 of 21




 1   Department of Justice found that 86% of identity theft victims in 2014 experienced the fraudulent
 2   use of existing account information, including credit card and bank account information.11
 3          37.     Consequently, had consumers known the truth about MGM’s data security
 4   practices—that they did not adequately protect and store their data—they would not have stayed
 5   at an MGM property, purchased products or services at an MGM property, and/or would have
 6   paid less. As such, Plaintiff and Class members did not receive the benefit of their bargain with
 7   MGM because they paid for the value of services they expected but did not receive.
 8          38.     MGM itself acknowledged the harm caused by its MGM Data Breach because it
 9   offered affected customers complimentary “12 months of credit and CyberScan monitoring, a
10   $1,000,000 insurance reimbursement policy, and fully managed ID theft recovery services” as a
11   result of the MGM Data Breach. However, such services are woefully inadequate to protect
12   Plaintiff and the Class members from a virtual lifetime of identity theft risk and does nothing to
13   reimburse Plaintiff and the Class members from the injuries they have already suffered. Indeed,
14   such services may do nothing to protect from common uses of PII by hackers such as potential
15   fraud, tax fraud, or fraudulent business or payday loans, for instance.
16          39.      Ultimately, Plaintiff and the Class are faced with considerable present injury, and
17   an immediate future of continually unfolding new and continued injures as a result of Defendant’s
18   avoidable data breach.
19   Defendant Knew that a Breach of Their Compute Systems Was a Foreseeable Risk
20
            40.     With data breaches and identity theft on the rise, Defendant undoubtedly knew that
21
     a breach of their computer systems was a foreseeable risk. They also knew what the repercussions
22
     of such a breach would be.
23
            41.     PII have considerable value and constitute an enticing and well-known target to
24
     hackers. Hackers easily can sell such stolen data as a result of the “proliferation of open and
25

26

27
            11
               Erika Harrell, Victims of Identity Theft, 2014, U.S. DEPARTMENT OF JUSTICE,
28   BUREAU OF JUSTICE STATISTICS, NCJ 248991 (Sept. 2015) at 1,
     https://www.bjs.gov/content/pub/pdf/ vit14.pdf.



                                         CLASS ACTION COMPLAINT- 9
           Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 10 of 21




 1   anonymous cybercrime forums on the Dark Web that serve as a bustling marketplace for such
 2   commerce.”12
 3           42.     The prevalence of data breaches and identity theft has increased dramatically in
 4   recent years, accompanied by a parallel and growing economic drain on individuals, businesses,
 5   and government entities in the U.S. According to the Identity Theft Resource Center (“ITRC”),
 6   in 2017, there were 1,579 reported data breaches in the United States, an all-time high.13 More
 7   than 178.93 million records reportedly were exposed in those breaches.14 The IRTC reported that
 8   approximately 60% of the data breaches were the result of hacking.15
 9           43.     In tandem with the increase in data breaches, the rate of identity theft also reached
10   record levels in 2017, affecting approximately 16.7 million victims in the U.S., with the amount
11   stolen rising to $16.8 billion.16
12           44.     Following several high-profile data breaches in recent years, including those
13   involving Target, Experian, Yahoo, Home Depot, Sony, and Marriott, Defendant was on notice
14   of the very real risk that hackers could exploit vulnerabilities in Defendant’s data security.
15           45.     Thus, Defendant knew, given the vast amount of PII they managed, that they were
16   a target of attempted cyber and other security threats and therefore understood the risks posed by
17   their insecure and vulnerable computer systems and website. They also understood the need to
18   safeguard PII and the impact a data breach would have on their customers, including Plaintiff and
19   the Class.
20

21
             12
22              Brian Krebs, The Value of a Hacked Company, KREBS ON SECURITY (July 14,
     2016), http://krebsonsecurity.com/2016/07/the-value-of-a-hacked-company/.
23           13
                Data Breach Reports: 2017 End of Year Report, IDENTITY THEFT RESOURCE
24   CENTER, at 6 (2018),
     http://www.idtheftcenter.org/images/breach/2017/DataBreachReport_2017.pdf.
25           14
                Id.
             15
26              Id. at 4.
             16
                Javelin Strategy & Research, Identity Fraud Hits All Time High With 16.7 Million
27
     U.S. Victims in 2017, According to New Javelin Strategy & Research Study (Feb. 6, 2018),
28
     https://www.javelinstrategy.com/press-release/identity-fraud-hits-all-time-high-167-million-
     usvictims-2017-according-new-javelin.



                                         CLASS ACTION COMPLAINT- 10
           Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 11 of 21




 1   Defendant Failed to Comply with Federal Trade Commission Requirements
 2          46.     According to the FTC, the failure to employ reasonable and appropriate measures
 3   to protect against unauthorized access to confidential consumer data constitutes an unfair act or
 4   practice prohibited by Section 5 of the Federal Trade Commission Act of 1914 (“FTC Act”), 15
 5   U.S.C. §45.
 6          47.     In 2007, the FTC published guidelines which establish reasonable data security
 7   practices for businesses. The guidelines note that businesses should protect the personal customer
 8   information that they keep; properly dispose of personal information that is no longer needed;
 9   encrypt information stored on computer networks; understand their network’s vulnerabilities; and
10   implement policies for installing vendor-approved patches to correct security problems. The
11   guidelines also recommend that businesses consider using an intrusion detection system to expose
12   a breach as soon as it occurs; monitor all incoming traffic for activity indicating someone may be
13   trying to hack the system; watch for large amounts of data being transmitted from the system; and
14   have a response plan ready in the event of a breach.
15          48.     The FTC also has published a document entitled “FTC Facts for Business” which
16   highlights the importance of having a data security plan, regularly assessing risks to computer
17   systems, and implementing safeguards to control such risks.
18          49.     And the FTC has issued orders against businesses that failed to employ reasonable
19   measures to secure customer data. These orders provide further guidance to businesses with
20   regard to their data security obligations.
21          50.     In the months and years leading up to the data breach and during the course of the
22   breach itself, Defendant failed to follow the guidelines recommended by the FTC. Further, by
23   failing to have reasonable data security measures in place, Defendant engaged in unfair acts or
24   practices within the meaning of Section 5 of the FTC Act.
25                                  CLASS ACTION ALLEGATIONS
26          51.     Plaintiff brings this action on behalf of himself and as a class action under Federal
27   Rules of Civil Procedure 23(a), (b)(2), and (b)(3), on behalf of the following nationwide class and
28   subclass (collectively, the “Class”):




                                         CLASS ACTION COMPLAINT- 11
              Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 12 of 21




 1
              Nationwide Class: All persons in the United States whose PII was accessed, copied,
 2            stolen, or compromised by an unauthorized party as a result of the MGM Data Breach.

 3            California Subclass: All persons in California whose PII was accessed, copied, stolen,
              or compromised by an unauthorized party as a result of the MGM Data Breach.
 4

 5            52.      Excluded from the Class are MGM and its officers, directors, legal representatives,
 6   successors, subsidiaries, and assigns. Also excluded from the Class are any judicial officer
 7   presiding over this matter, members of their immediate family, and members of their judicial
 8   staff.
 9   Rule 23(a)
10            53.      This action may properly be maintained as a class action and satisfies the
11   requirements of Fed. R. Civ. P. 23(a): numerosity, commonality, typicality, and adequacy.
12            54.      Numerosity. The members of the Class are so numerous that joinder would be
13   impracticable. Plaintiff believes the number of Class members exceeds one million.
14            55.      Commonality. There are common questions of law and fact that predominate over
15   questions affecting only individual Class members. These common legal and factual questions
16   include, but are not limited to:
17                  a. whether Defendant owed a duty to Plaintiff and members of the Class to protect
18                     PII;
19                  b. whether Defendant failed to provide reasonable security to protect PII;
20                  c. whether Defendant negligently or otherwise improperly allowed PII to be accessed
21                     by third parties;
22                  d. whether Defendant failed to adequately notify Plaintiff and members of the Class
23                     that their data systems were breached;
24                  e. whether Plaintiff and members of the Class were injured and suffered damages
25                     and ascertainable losses;
26                  f. whether Defendant’s actions, which failed to reasonably secure Plaintiff’s and the
27                     Class’s PII, proximately caused the injuries suffered by Plaintiff and members of
28                     the Class;



                                           CLASS ACTION COMPLAINT- 12
           Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 13 of 21




 1                g. whether Plaintiff and members of the Class are entitled to damages and, if so, the
 2                   measure of such damages; and
 3                h. whether Plaintiff and members of the Class are entitled to declaratory and
 4                   injunctive relief.
 5          56.      Typicality. Plaintiff’s claims are typical of the claims of the absent class members
 6   and have a common origin and basis. Plaintiff and Class members are all persons and entities
 7   injured by Defendant’s data breach. Plaintiff’s claims arise from the same practices and course
 8   of conduct giving rise to the claims of the absent Class members and are based on the same legal
 9   theories, namely, the Defendant’s data breach. If prosecuted individually, the claims of each
10   Class member would necessarily rely upon the same material facts and legal theories and seek the
11   same relief.
12          57.      Adequacy. Plaintiff will fully and adequately assert and protect the interests of the
13   absent Class members and has retained Class counsel who have considerable experience in class
14   action litigation concerning corporate data security and the resources necessary to prosecute this
15   case. Neither Plaintiff nor his attorneys have any interests contrary to or conflicting with the
16   interests of absent class members.
17   Rule 23(b)(3)
18          58.      The questions of law and fact common to all Class members predominate over any
19   questions affecting only individual class members.
20          59.      A class action is superior to all other available methods for the fair and efficient
21   adjudication of this lawsuit because individual litigation of the absent Class members’ claims is
22   economically infeasible and procedurally impracticable. Class members share the same factual
23   and legal issues and litigating the claims together will prevent varying, inconsistent, or
24   contradictory judgments, and will prevent delay and expense to all parties and the court system
25   through litigating multiple trials on the same legal and factual issues. Class treatment will also
26   permit Class members to litigate their claims where it would otherwise be too expensive or
27   inefficient to do so. Plaintiff knows of no difficulties in managing this action that would preclude
28   its maintenance as a class action.




                                          CLASS ACTION COMPLAINT- 13
           Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 14 of 21




 1             60.   Contact information for each Class member, including mailing addresses, is
 2   readily available, facilitating notice of the pendency of this action.
 3                                             COUNT I
                                            NEGLIGENCE
 4
                             (Brought by Plaintiff and the Nationwide Class)
 5             61.   Plaintiff incorporates by reference all of the above allegations as if fully set forth
 6   herein.
 7             62.   Defendant owed Plaintiff and the Class a common-law duty to exercise reasonable
 8   care in the collection and storage of their PII.
 9             63.   Defendant’s duty included an obligation to take reasonable protective measures
10   against the foreseeable risk to Plaintiff and the Class that harm would inevitably result if their PII
11   was interfered with, stolen, or copied while in Defendant’s possession.
12             64.   Defendant knew or should have known that by collecting and storing PII, they
13   created a valuable trove of information that was a foreseeable target for third-party interference,
14   copying, or theft.
15             65.   Defendant knew or should have known that companies possessing similar data
16   troves have in fact been targeted for hacking in highly publicized data breaches, including Yahoo,
17   Equifax, Wyndham, Home Depot, Sony, and Marriott, to name just a few.
18             66.   Once Defendant chose to collect and store PII belonging to Plaintiff and the Class,
19   only Defendant was in a position to secure their valuable data trove from the foreseeable risk of
20   third-party interference, copying, or theft.
21             67.   Defendant’s duty to act reasonably in collecting and storing PII also arises under
22   Section 5 of the FTC Act, which prohibits “unfair . . . practices in or affecting commerce,”
23   including, as interpreted and enforced by the FTC, the unfair practice of failing to use reasonable
24   measures to protect PII.
25             68.   Plaintiff and the Class reasonably assumed that a major corporation like Defendant
26   would adhere to basic industry standards with respect to the collection and storage of PII.
27             69.   Defendant breached its common law and statutory duties by failing to use
28   reasonable data collection, storage, and security practices. In addition to Defendant’s initial



                                          CLASS ACTION COMPLAINT- 14
           Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 15 of 21




 1   negligence in storing PII on a system vulnerable to outside penetration, Defendant’s negligence
 2   likely persisted for years, during which Defendant failed to detect the ongoing compromise and
 3   failed to improve security practices in a way that could end the breach. During those years,
 4   Defendant missed numerous opportunities to stop or mitigate the data breach at a point in time
 5   when fewer individuals might have been harmed.
 6          70.     Defendant’s negligent data collection and storage practices led to a foreseeable
 7   result: the valuable PII associated with Plaintiff and the Class was copied or stolen by
 8   unauthorized third parties, who are now well-equipped to perpetrate fraud and identity theft at
 9   the expense of Plaintiff and the Class.
10          71.     As a direct and proximate result of Defendant’s negligence, Plaintiff and the
11   Class have been harmed in several ways. They are all now at an increased risk of being victims
12   of identity theft, financial impersonation, and a variety of other fraudulent schemes, including
13   those that use targeted phishing or social engineering techniques facilitated by the using of
14   compromised PII elements against victims. To guard against the heightened risk of these
15   crimes, Plaintiff and the Class will need to invest more of their time and money on monitoring
16   their finances, tax records, credit scores, and accounts of all types, including financial
17   institution, social media, loyalty programs, online retailers, and others.
18          72.     Plaintiff and the Class have suffered, and continue to suffer, injury, including,
19   but not limited to, investing time and money in cancelling payment cards, changing or closing
20   accounts, and taking other steps to monitor their identities and protect themselves.
21          73.     But for Defendant’s negligence, the PII of Plaintiff and the Class would not have
22   been exposed, or in the alternative, Plaintiff and the Class would have at least learned of the
23   compromise at an earlier point in time when some of their damages may have been mitigated.
24   ///
25   ///
26   ///
27   ///
28   ///




                                         CLASS ACTION COMPLAINT- 15
           Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 16 of 21




 1                                             COUNT II
                                        NEGLIGENCE PER SE
 2
                             (Brought by Plaintiff and the Nationwide Class)
 3             74.   Plaintiff incorporates by reference all of the above allegations as if fully set forth
 4   herein.
 5             75.   Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”
 6   including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such
 7   as Defendant, of failing to use reasonable measures to protect PII. The FTC publications and
 8   orders described above also form part of the basis of Defendant’s duty.
 9             76.   Defendant violated Section 5 of the FTC Act by failing to use reasonable measures
10   to protect PII and by not complying with applicable industry standards, as described in detail
11   herein. Defendant’s conduct was particularly unreasonable given the nature and amount of PII
12   they obtained and stored, the length of time the information was maintained on an apparently
13   vulnerable system, and the foreseeable consequences of a data breach at a major, international
14   hospitality company, including, specifically, the immense damages that would result to
15   consumers.
16             77.   Defendant’s violations of Section 5 of the FTC Act constitute negligence per se.
17             78.   Plaintiff and members of the Class are consumers and are within the class of
18   persons that Section 5 of the FTC Act was intended to protect.
19             79.   The harm that has occurred is the type of harm the FTC Act was intended to guard
20   against. Indeed, the FTC has pursued over 50 enforcement actions against businesses, which, as
21   a result of their failure to employ reasonable data security measures and avoid unfair and
22   deceptive practices, caused the same harm suffered by Plaintiff and the Class.
23             80.   As a direct and proximate result of Defendant’s negligence per se, Plaintiff and
24   the Class have suffered, and continue to suffer, injury, including, but not limited to, investing time
25   and money in cancelling payment cards, changing or closing accounts, and taking other steps to
26   monitor their identities and protect themselves.
27   ///
28   ///



                                         CLASS ACTION COMPLAINT- 16
           Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 17 of 21




 1                                            COUNT III
                     VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW,
 2
                                 Cal. Bus. & Prof. Code §17200, et seq.
                            (Brought by Plaintiff and the California Subclass)
 3

 4             81.     Plaintiff incorporates by reference all of the above allegations as if fully set forth
 5   herein.
 6             82.     Defendant violated the California Business & Professions Code §17200 et seq. by
 7   engaging in unlawful, unfair, or fraudulent practices.
 8             83.     Plaintiff, Class members, and Defendant all are “persons” as defined by Cal. Bus.
 9   & Prof. Code §17201.
10             84.     Defendant’s violation of Section 5 of the FTC Act was an unlawful, unfair, or
11   fraudulent practice under Cal. Bus. & Prof. Code §17200.
12             85.     As described above, Defendant negligently and recklessly failed to use reasonable
13   care in collecting and storing the PII associated with Plaintiff and the Class.
14             86.     Defendant did not disclose the compromised state of its data systems, despite
15   regularly and repeatedly offering services to, transacting with, and collecting PII from Plaintiff
16   and the Class.
17             87.     If Plaintiff and the Class members had known that Defendant was not investing in
18   or utilizing reasonable security practices, or that Defendant’s PII storage systems were
19   compromised, Plaintiff and Class members would have spent less on Defendant’s services or
20   would not have used Defendant’s services at all.
21             88.     By failing to invest in reasonable security measures while at the same time failing
22   to disclose that their data systems were compromised, Defendant was able reap an illegitimate
23   financial benefit at the expense of Plaintiff and the Class.
24             89.     Plaintiff and the Class seek relief under Cal. Bus. & Prof. Code §17200 et seq.
25   including, but not limited to, restitution to Plaintiff and the Class of money or property that
26   Defendant may have acquired by means of Defendant’s unlawful or unfair practices,
27   restitutionary disgorgement of all profits accruing to Defendant because of its unlawful and unfair
28




                                           CLASS ACTION COMPLAINT- 17
           Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 18 of 21




 1   business practices, declaratory relief, attorneys’ fees and costs (pursuant to Cal. Code Civ. Proc.
 2   §1021.5), and injunctive or other equitable relief.
 3                                            COUNT IV
                             DECLARATORY AND EQUITABLE RELIEF
 4                           (Brought by Plaintiff and the Nationwide Class)
 5             90.   Plaintiff incorporates by reference all of the above allegations as if fully set forth
 6   herein.
 7             91.   Under the Declaratory Judgment Act, 28 U.S.C. §2201, et seq., this Court is
 8   authorized to enter a judgment declaring the rights and legal relations of the parties and grant
 9   further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,
10   which are tortious and which violate the terms of the federal and state statutes described herein.
11             92.   Pursuant to its authority under the Declaratory Judgment Act, this Court should
12   enter a judgment declaring, among other things, the following:
13                   a.     Defendant continues to owe a legal duty to secure their customers’ PII,
14                          specifically including information pertaining to PII used by Defendant’s
15                          customers;
16                   b.     Defendant continues to breach this legal duty by failing to employ
17                          reasonable measures to secure their customers’ PII; and
18                   c.     Defendant’s ongoing breaches of their legal duty continue to cause
19                          Plaintiff and the Class harm.
20             93.   The Court also should issue corresponding injunctive relief requiring Defendant
21   to employ adequate security protocols, consistent with industry standards, to protect PII.
22   Specifically, this injunction should, among other things, direct Defendant to:
23                   a.     utilize industry standard encryption to encrypt the transmission of
24                          cardholder data at all times;
25                   b.     implement encryption keys in accordance with industry standards;
26                   c.     implement EMV technology;
27                   d.     engage third-party auditors, consistent with industry standards, to test
28                          systems for weakness and upgrade any such weakness found;



                                         CLASS ACTION COMPLAINT- 18
           Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 19 of 21




 1                     e.     audit, test, and train data security personnel regarding any new or modified
 2                            procedures and how to respond to a data breach;
 3                     f.     regularly test systems for security vulnerabilities, consistent with industry
 4                            standards; and
 5                     g.     install all upgrades recommended by manufacturers of security software
 6                            and firewalls used by Defendant.
 7          94.        If an injunction is not issued, Plaintiff and the Class will suffer irreparable injury
 8   and lack an adequate legal remedy in the event of another data breach. The risk of another such
 9   breach is real, immediate, and substantial. If another breach of Defendant’s data occurs, Plaintiff
10   and the Class will not have an adequate remedy at law because many of the resulting injuries are
11   not readily quantified and they will be forced to bring multiple lawsuits to rectify the same
12   conduct. Simply put, monetary damages, while warranted to compensate Plaintiff and the Class
13   for out-of-pocket damages that are legally quantifiable and provable, do not cover the full extent
14   of injuries suffered by Plaintiff and the Class, which include monetary damages that are not
15   legally quantifiable or provable and reputational damage.
16          95.        The hardship to Plaintiff and the Class, if an injunction is not issued, exceeds the
17   hardship to Defendant, if an injunction is issued. Among other things, if another massive data
18   breach occurs with Defendant’s data, Plaintiff and members of the Class will likely incur tens of
19   millions of dollars in damages. On the other hand, the cost to Defendant of complying with an
20   injunction by employing reasonable data security measures is relatively minimal and Defendant
21   has a pre-existing legal obligation to employ such measures.
22          96.        Issuance of the requested injunction will not disserve the public interest. To the
23   contrary, such an injunction would benefit the public by preventing another breach of Defendant’s
24   systems, thus eliminating the injuries that would result to Plaintiff, the Class, and the millions of
25   consumers whose confidential information would be compromised.
26                                          PRAYER FOR RELIEF
27          WHEREFORE, Plaintiff, individually and on behalf of the Class, respectfully requests
28   that the Court:




                                           CLASS ACTION COMPLAINT- 19
           Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 20 of 21




 1          A.      Certify the Class and California Subclass and appoint Plaintiff and Plaintiff’s
 2   counsel to represent the Classes;
 3          B.      Enter a monetary judgment in favor of Plaintiff and the Classes to compensate
 4   them for the injuries they have suffered, together with pre-judgment and post-judgment interest
 5   and treble damages and penalties where appropriate;
 6          C.      Enter a declaratory judgment as described herein;
 7          D.      Grant the injunctive relief requested herein;
 8          E.      Award Plaintiff and the Classes reasonable attorneys’ fees and costs of suit, as
 9   allowed by law; and
10          F.      Award such other and further relief as this Court may deem just and proper.
11                                    DEMAND FOR JURY TRIAL
12          Plaintiff demands a trial by jury on all claims so triable.
13

14   Date: April 24, 2020                          Respectfully submitted,
15
                                                       /s/ Mark J. Bourassa
16
                                                     Mark J. Bourassa (NBN 7999)
17                                                   Jennifer A. Fornetti (NBN 7644)
                                                     THE BOURASSA LAW GROUP
18                                                   2350 W. Charleston Blvd., #100
                                                     Las Vegas, Nevada 89102
19
                                                     Tel: (702) 851-2180
20                                                   Fax: (702) 851-2189
                                                     mbourassa@blgwins.com
21                                                   jfornetti@blgwins.com
22
                                                     To be admitted pro hac vice:
23
                                                     Jonathan M. Jagher
24                                                   Kimberly A. Justice
25
                                                     FREED KANNER LONDON & MILLEN LLC
                                                     923 Fayette Street
26                                                   Conshohocken, PA 19428
                                                     Tel.: (610) 234-6487
27
                                                     Fax: (224) 632-4521
28                                                   jjagher@fklmlaw.com
                                                     kjustice@fklmlaw.com



                                         CLASS ACTION COMPLAINT- 20
     Case 2:20-cv-00744-JAD-NJK Document 1 Filed 04/24/20 Page 21 of 21




 1
                                      Douglas A. Millen
 2                                    Michael E. Moskovitz
                                      Brian M. Hogan
 3                                    FREED KANNER LONDON & MILLEN LLC
                                      2201 Waukegan Road, Suite 130
 4
                                      Bannockburn, IL 60015
 5                                    Tel.: (224) 632-4500
                                      Fax: (224) 632-4521
 6                                    dmillen@fklmlaw.com
 7
                                      mmoskovitz@fklmlaw.com
                                      bhogan@fklmlaw.com
 8
                                      Attorneys for Plaintiff and the Proposed Classes
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                           CLASS ACTION COMPLAINT- 21
